Citation Nr: 1827315	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-27 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected low back and psychiatric disabilities.  

3.  Entitlement to an increased disability rating higher than 10 percent for a low back disability (degenerative disc disease).   

4.  Entitlement to an initial increased disability rating higher than 20 percent for left lower extremity neuropathy (sciatica). 

5.  Entitlement to an initial increased disability rating higher than 20 percent for right lower extremity neuropathy (sciatica).

6.  Entitlement to service connection for a neck disability, to include as secondary to service-connected low back disability.  

7.  Entitlement to special monthly compensation (SMC) based on statutory housebound status.



REPRESENTATION

Veteran represented by:  Attorney John S. Berry


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to December 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2012, March 2013, June 2014, and July 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City Utah.
 
In a March 2013 rating decision, the AOJ found that new and material evidence had not been submitted so as to allow reopening of a November 2012 rating decision denying service connection for a neck disability.  In this case, however, new and material evidence is not required because the Veteran submitted a notice of disagreement (NOD) within one year of the November 2012 rating decision.  See 38 C.F.R. § 20.201 (Prior to March 24, 2015, any written communication from the Veteran or his/her representative expressing disagreement or dissatisfaction with an adjudication and a desire to contest the result constituted a valid notice of disagreement.) In a June 2014 statement of the case (SOC), the RO provided a full discussion of the elements of service connection, weighed the evidence of record, and adjudicated this matter on the merits.  Thus, the Veteran has been afforded sufficient due process, and this claim is properly before the Board.

In September 2016, the Board remanded this case for additional development.   

In a December 2016 rating decision, the RO increased the Veteran's disability ratings for left and right lower extremity peripheral neuropathy from 10 to 20 percent, effective February 28, 2011.  Because these increases do not represent a total grant of the benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

In addition, the Board notes that the Veteran is in receipt of a total disability rating based on individual unemployability (TDIU) and separate ratings totaling more than 60 percent.  Accordingly entitlement to SMC based on statutory housebound criteria is raised by the record and is currently before the Board as part and parcel of the other claims on appeal.  See 38 U.S.C. § 1114 (s) (2012); 38 C.F.R. § 3.350 (i) (2015); Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

The issues of entitlement to service connection for erectile dysfunction, to include as secondary to low back and psychiatric disabilities, and entitlement to service connection for a neck disability, to include as secondary to a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's low back disability is not shown to be manifested by unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.

2.  The Veteran's left lower extremity peripheral neuropathy is manifested by, at worst, moderately severe incomplete paralysis of the sciatic nerve.

3.  The Veteran's right lower extremity peripheral neuropathy is manifested by, at worst, moderately severe incomplete paralysis of the sciatic nerve.

4.  At no time during the course of the appeal has the Veteran been diagnosed with a sleep disability.

5.  The psychiatric examination reports of record establish that the Veteran's service-connected psychiatric disability (current rated as 70 percent disabling) alone renders him unable to obtain or maintain substantially gainful employment.  He has additional service-connected disabilities independently ratable at greater 60 percent, separate and distinct from his service-connected psychiatric disability and involving different bodily systems.  Accordingly, he meets the requirements to be considered statutorily housebound for SMC purposes.  


CONCLUSIONS OF LAW

1.  An increased rating of 40 percent for lumbar spine degenerative disc disease is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2017).

2.  The criteria for an increased rating of 40 percent, but no higher, for left lower extremity neuropathy have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.14, 4.120, 4.123, 4.124, 4.124a, DC 8520 (2017).

3.  The criteria for an increased rating of 40 percent, but no higher, for right lower extremity neuropathy have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.14, 4.120, 4.123, 4.124, 4.124a, DC 8520 (2017).

4.  Service connection for a sleep disability is not warranted.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §3.102, 3.303, 3.304 (2017).

5.  The criteria for SMC based on statutory housebound status are met because the Veteran is entitled to TDIU solely due to his psychiatric disability and has other disabilities combining to greater than 60 percent.  38 U.S.C. §§ 111(s), 5107 (2012); 38 C.F.R. § 3.350(i) (2017); see Buie 24 Vet. App. at 247 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regarding the duty to assist, the Veteran has been afforded several VA examinations to assess the nature of his claimed sleep disorder and the severity of his service-connected neuropathy and back disabilities, including on remand.  Taken together, these examination reports are adequate because they describe the Veteran's symptoms, discuss his past clinical history, and (for the increased ratings claims) provide the required examination findings to rate these disabilities under the pertinent diagnostic codes.  

There also was the required compliance, certainly acceptable substantial compliance, with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Legal Criteria: Increased Ratings

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

I.  Low Back 

The Veteran is requesting an increased rating for his low back disability, currently rated as 10 percent disabling pursuant to the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71.  

Under the General Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 
A 40 percent rating is warranted for flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

Unfavorable ankylosis for VA compensation purposes means that the entire thoracolumbar spine or the entire spine is fixed in flexion or extension.  See id., Note (5).

To determine the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  VA regulations and governing case law anticipate that examiners will offer opinions regarding additional functional loss due to flare ups, including estimates of additional loss of range of motion in degrees where appropriate, and that the Board shall ensure that examiners have evaluated all procurable and assembled information before determining that such estimates cannot be made.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Under the formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes if such episodes had a total duration of at least four weeks but less than six weeks, during the past 12 months.  A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a .

Note (1) following DC 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bedrest prescribed by a physician and treatment by a physician.  Id.  

Factual Background

During his May 2011 VA examination, the Veteran reported chronic back pain that prevents him from working and limits him to walking half a mile.  He also reported chronic stiffness, fatigue, muscle spasms, and reduced range of back motion.  Due to his back disability, he is unable to sit or stand for long periods of time or perform any significant lifting.  There was no IVDS incapacitating episodes or spinal ankylosis noted by the examiner.  

During October 2013 VA treatment, the Veteran reported worsening burning back pain with intermittent locking of his back, dropping him to his knees.  He requested an additional spinal injection for pain.  He was also taking pain medication and exercising for treatment.  

During his December 2013 VA examination, the Veteran reported back pain and decreased range of back motion.  He reported weekly flare-ups associated with increased back pain and shooting pain and numbness radiating down his legs.  The flare-ups are triggered by exertion and improved by rest.  He denied change in range of motion, weakness, or swelling during flare-ups.  There were no IVDS incapacitating episodes or ankylosis noted by the examiner.  Functional loss included pain with movement and less movement than normal.  The examination showed tenderness over muscles in the lower thoracic and entire lumbar area.   There were no muscle spasms or guarding resulting in abnormal gait.  The examiner opined that the Veteran's back disability allowed him to stand and walk only for about 4-6 hours a day, with breaks to sit.  He would be able to occasionally climb stairs and lift up to 20 lb., but would only rarely be able to squat or bend over. 

In September 2016, the Board remanded this claim to afford the Veteran an additional examination that complied with the U.S. Court of Appeals for Veterans Claims' decision regarding legal adequacy of VA orthopedic examinations.  Correia v. McDonald, 28 Vet. App. 158 (2016).

During his November 2016 VA examination, the Veteran reported continued back pain.  He reported flare-ups two or three a week lasting for several hours or even several days.  The flare-ups are associated with muscle spasms and necessitate that the Veteran rest and take additional medication.  There were no IVDS incapacitating episodes.  On examination, there was no spinal ankylosis.  Pain was noted on range of motion examination to cause functional loss.  Regarding functional impact, the examiner opined that the Veteran is capable of sedentary to light activity only, and that he was limited to lifting no more than 20 pounds, occasionally.  Pain limited the combined range of motion of the thoracolumbar spine to 90 degrees.  

Analysis 

The most recent VA examination shows that pain limits the Veteran's range of motion to 90 degrees.  Accordingly, he would be entitled, based on range of motion limitation, to a 20 degree rating under DC 5237.  He also has consistently reported, and the examiners have consistently noted, additional functional limitation apart from pain and range of motion limitations.  His back disability affects working, standing, walking, lifting, and squatting.  He also reported significant additional symptoms such as stiffness, weakness, and muscle spasms that limit him functionally.  Accordingly, under the provisions of DeLuca and Mitchell, he is entitled to an increased rating of 40 percent.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Deluca, 8 Vet. App. at 207-07 (1995).  

The Board considered whether to assign staged ratings; however, because the May 2011 and December 2013 VA examinations are deemed inadequate as to the reported range of motion findings (that underpin the assigned rating), and because the Veteran has consistently reported severe back pain and associated functional limitations, the Board resolves reasonable doubt in the Veteran's favor and finds that he is entitled to an increased rating of 40 percent during the entire appellate period.   

A rating higher than 40 percent requires unfavorable ankylosis of the entire thoracolumbar spine or a six week IVDS incapacitating episode, which are not shown here.  Accordingly, the Board finds that a rating higher than 40 percent is not warranted. 

The Board has considered whether the Veteran would be entitled to a higher rating under a different diagnostic code.  However, the diagnostic codes specific to the spine use the same rating criteria, with the exception of IVDS, which can also be rated based on incapacitating episodes.  As discussed above, the evidence does not show incapacitating episodes so as to allow an increased rating under the DC for IVDS.  The Board also notes that the Veteran already receives disability compensation for radiculopathy, which includes compensation for related symptoms, including radiating back pain.  Consequently, the Board finds that the Veteran would not be entitled to any higher ratings under the criteria for spine disabilities, IVDS, or any other disability suggested by the evidence of record.

Similarly, the Board has also considered the evidentiary requirements that are necessary before relying on an examiner's statement that an opinion as to a Veteran's additional loss of motion during flare-ups cannot be given.  Sharp, 29 Vet. App. at 26.  However, because neither the Veteran nor the record indicates that flare-ups result in spinal ankylosis, the Board finds that any additional loss of motion experienced by the Veteran during flare-ups would not result in entitlement to additional compensation.

II.  Left and Right Lower Extremity Neuropathy

Legal Criteria

The Veteran is requesting an initial increased rating for his left and right lower extremity neuropathy, currently each rated as 20 percent disabling under DC 8520.  

Under DC 8520, a 10 percent rating is warranted for mild incomplete sciatic nerve paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and a maximum 80 percent rating is warranted for complete paralysis.  See 38 C.F.R. § 4.124a, DC 8520.

The regulations do not define "mild," "moderate," "moderately severe," and "severe."  Therefore, the Board must evaluate all of the evidence and provide a thorough explanation for the assigned rating.  38 C.F.R. § 4.6; see Golden v. Shulkin, No. 16-1208, 2018 (Vet. App. Feb. 23, 2018) (clarifying that, the less well-defined a regulatory term is, the more explanation the Board will need to provide about how it is applying that term).  Although the use of the terms "mild," "moderate," "moderately severe," and "severe" by VA examiners and others is evidence considered by the Board, it is not dispositive.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Neurological conditions are ordinarily rated in proportion to the impairment of motor, sensory or mental function, with consideration especially of psychotic manifestations, complete or partial loss of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Factual Background 

In an April 2011 VA treatment record, the Veteran reported radiating pain to his buttocks and the back of his legs.  He denied significant change in these symptoms despite physical therapy and medication.

During his May 2011 VA examination, the Veteran reported moderate to severe radiating back pain. The examiner recorded normal reflexes in the knees and ankles bilaterally.  There was no lumbosacral sensory defect or limb atrophy.  The Veteran's gait was normal.  The diagnosis was lumbar spine degenerative arthritis with sciatica. 

During October 2013 VA treatment, the Veteran reported pain radiating from his back to his right thigh and also from his back to his whole left leg and into his left foot.  He was taking medication and doing exercises for pain.    

The December 2013 VA examiner diagnosed bilateral lower extremity sciatic nerve radiculopathy.  The Veteran reported severe right lower extremity intermittent dull pain, moderate left lower extremity intermittent dull pain, and mild bilateral lower extremity constant pain.  He reported moderate right lower extremity paresthesia and mild left lower extremity paresthesia.  He reported mild numbness in both and both lower extremities.  On examination, his muscle strength, reflexes, and sensory examinations were normal.  His sensation was decreased in his bilateral lower legs, ankles, and feet.  His bilateral straight leg tests were abnormal. There was no muscle atrophy.  The examiner assessed the Veteran's overall left lower extremity radiculopathy as mild and his right lower extremity radiculopathy as moderate.  

A January 2014 lumbar spine MRI ordered to evaluate bilateral lower extremity neuropathy showed an essentially unchanged examination from a January 2011 MRI examination.  There was no severe spinal canal or neural foraminal encroachment.   

In an October 2014 VA treatment record, the Veteran reported low back pain radiating to his legs.  

In an August 2015 private evaluation, a clinician reviewed the evidence and opined that because the imaging showed moderate narrowing of the foramen, numbness, tingling, and pain, the Veteran should be entitled to an increased rating. 

In a February 2016 VA treatment record, the Veteran reported chronic right foot drop and numbness.  His straight leg raise was normal bilaterally.  

In a September 2016 VA treatment record, the Veteran reported continued foot drop and numbness.

The November 2016 VA examiner diagnosed bilateral lower extremity sciatic nerve radiculopathy.  The Veteran reported severe bilateral lower extremity intermittent dull pain and mild bilateral lower extremity constant pain.  He reported moderate paresthesia and numbness in both lower extremities.  On examination, his muscle strength and reflexes were normal.  His sensation was decreased in his bilateral lower legs, ankles, and feet.  His right leg straight leg test was abnormal. There was no muscle atrophy.  The examiner assessed the Veteran's overall bilateral lower extremity radiculopathy as moderate.  

Analysis

At the outset, the Board notes that despite the examiners' differing characterizations of the Veteran's symptoms as mild, moderate, or severe, the Veteran has reported, and his VA treatment records further show, that his symptoms are chronic and have remained fairly constant during the entire appellate period.  After a careful review of the evidence, the Board finds that an initial increased rating of 40 percent for the Veteran's left and right lower extremity neuropathy is warranted during the entire appellate period.  

The Board notes that the November 2016 examiner characterized this disability as moderate incomplete paralysis of the sciatic nerve, which is accorded a 20 percent rating under DC 8520.  However, because the Veteran has reported intermittent severe pain, foot drop, numbness, and tingling, and his examination was significant for extensive decreased sensation and abnormal straight leg raises, a 40 percent evaluation for moderately severe impairment better approximates his overall disability picture.  

In order to receive a rating of 60 percent (the next highest available under DC 8520), the evidence must show severe incomplete paralysis of the sciatic nerve and/or be associated marked muscle atrophy.  First the Board notes that the Veteran's VA examinations and treatment records do not show muscle atrophy.  Second, the evidence of record shows that the Veteran has moderate paresthesia and numbness, and that his strength and reflexes were normal on examination.  He did report severe pain intermittently, but described his persistent pain as mild to moderate.  Overall, the Board finds that the evidence of record most closely approximately moderately severe and does not reflect consistently severe symptoms or impairments such as to warrant a rating higher than 40 percent.  

Accordingly, an increased rating of 40 percent, but no higher, is warranted for left and right lower extremity neuropathy during the appellate period.  



III.  Sleep Disorder

Legal Criteria

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal connection (nexus) between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). see also Degmetich v. Brown, 104 F.3d 1328 (1997).

Lay evidence may be competent evidence to establish incurrence of a disability in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question requires medical knowledge.  Id.  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).

Factual Background

The Veteran requests service connection for a sleep-related disability, to include claimed sleep apnea.  In his November 1995 separation examination, he reported frequent trouble sleeping.  In his November 2012 claim, he reported difficulty sleeping and daytime fatigue.  The May 2014 SOC indicates that the RO denied this claim because the evidence does not establish a current chronic sleep disorder related to the Veteran's service.  In September 2016, the Board remanded this claim to afford the Veteran a VA examination to evaluate his impaired sleep symptoms documented in his November 1995 separation examination and in his November 2012 claim.  

During his November 2016 VA examination, the Veteran reported a history of occasional interrupted sleep.  He denied current sleep problems, stating that his psychiatric and pain medications have helped him sleep well.  He stated he rarely has insomnia.  He denied snoring, nighttime apnea, and waking up gasping for breath.  He denied a prior diagnosis of sleep apnea or having had a sleep study.  On examination, his oropharynx, sinuses, and general body habitus were normal for any issues concerning for a sleep disorder.  The examiner noted that the Veteran does not have any findings, signs, or symptoms attributable to sleep apnea.  The examiner reviewed the Veteran's November 1995 separation examination report including the notation of difficulty sleeping, which the examiner stated was very understandably related to the Veteran's July 1995 severe back injury and resulting pain.  The examiner also noted that the examination report reflected the Veteran's severe back pain, a normal ENT examination, and that the Veteran's separation weight was 135lb.  The examiner also noted that the Veteran's STRs do not reflect in-service snoring, daytime somnolence, or other factors suggesting sleep apnea.  Based on the thorough review of the Veteran's service and VA treatment records, as well as the Veteran's interview and examination, the examiner concluded that the Veteran does not have a current sleep disability.  

Analysis

The threshold question is whether the Veteran has a currently diagnosed sleep disability.  The November 2016 VA examiner carefully reviewed the Veteran's clinical history including his STRs significant for impaired sleep during service.  The examiner also interviewed and examined the Veteran.  The Veteran denied any current persistent sleep symptoms and any past diagnosis of a sleep disability.  Based on the review of the lay and medical evidence, the examiner concluded that the Veteran does not have a current sleep disability.  The Board has carefully reviewed the rest of the evidence of record and finds no evidence suggesting a diagnosed sleep disability.  Because there is no evidence of any currently diagnosed sleep disability, there can be no valid claim.  See Brammer, 3 Vet. App. at 225.  Accordingly, service connection must be denied. 


ORDER

An increased disability rating of 40 percent, but no higher, for left lower extremity neuropathy is granted, subject to the laws and regulations governing the award of monetary benefits.

An increased disability rating of 40 percent, but no higher, for right lower extremity neuropathy is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an increased rating of 40 percent, but no higher, for the Veteran's back disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for a sleep disability is denied. 

SMC based on statutory housebound status is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims so that every possible consideration is afforded.   

A remand is necessary to afford the Veteran a VA examination to evaluate his claim for service connection for erectile dysfunction, to include as secondary to his service-connected back and psychiatric disabilities.  An additional examination and nexus opinion is also required for the Veteran's neck disability service connection claim because the nexus opinion obtained on remand remains inadequate.

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA or adequately identified private treatment records related to the claims on appeal.  

2.  Then schedule the Veteran for an appropriate VA examination(s) to assess the nature and cause of his claimed erectile dysfunction and established neck disability.  A different examiner from the December 2013 and November 2016 spine examiner is specifically requested.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  Based on the review of the claims file including any newly obtained evidence, interview, examination, and diagnostic testing, the examiner should provide an opinion responding to the following: 

a) Is it at least as likely as not (a 50 percent or better probability) that any diagnosed erectile dysfunction was incurred during or is otherwise related to the Veteran's service?

b) Is it at least as likely as not (a 50 percent or better probability) that any diagnosed erectile dysfunction disability was CAUSED by the Veteran's service-connected back or psychiatric disabilities?

c) Is it at least as likely as not (a 50 percent or better probability) that any diagnosed erectile dysfunction disability was AGGRAVATED by the Veteran's service-connected back or psychiatric disabilities? (Aggravation means the disability increased in severity beyond its natural progression.)

d) Is it at least as likely as not (a 50 percent or better probability) that any diagnosed neck/cervical spine disability was incurred during service, within one year of separation from service, or is otherwise related to the Veteran's service?

e) Is it at least as likely as not (a 50 percent or better probability) that any diagnosed neck/cervical spine disability was CAUSED by the Veteran's service-connected back disability?  Here, the Board notes that causation means is the Veteran's neck disability etiologically related to his back disability NOT (as indicated in the examiner's December 2013 opinion) that these two disabilities had the same chronological onset or trigger.  The examiner's prior opinion is also inadequate because it stated the Veteran's neck disability started in 2013, when VA treatment records show that the Veteran reported CHRONIC neck pain as early as 2011.  The submitted opinion must contain the Veteran's detailed report of symptom onset and reflect a complete review of the pertinent medical evidence of record.   

f) Is it at least as likely as not (a 50 percent or better probability) that any diagnosed neck/cervical spine disability was AGGRAVATED by the Veteran's service-connected back disability? (Aggravation means the disability increased in severity beyond its natural progression.)  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

3.  The AOJ should then readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


